The plaintiffs petition for certification for appeal from the Appellate Court, 47 Conn. App. 930 (AC 16846), is granted, limited to the following issue:
“Whether the Appellate Court properly affirmed the Superior Court’s decision granting the defendant’s motion to dismiss when it found that the plaintiff failed to exhaust his administrative remedies and has adequate remedies at law?”
NORCOTT, J., did not participate in the consideration or decision of this petition.
Neil Johnson, in support of the petition.
Cathy A. Dowd, assistant bar counsel, in opposition.
Decided March 5, 1998